Dismissed and Memorandum Opinion filed April 14, 2016.




                                         In The

                          Fourteenth Court of Appeals

                                  NO. 14-16-00225-CR

                        CHRISTOPHER ALAN BROWN, Appellant

                                           V.
                           THE STATE OF TEXAS, Appellee

                         On Appeal from the 405th District Court
                                Galveston County, Texas
                            Trial Court Cause No. 14CR1309

                        MEMORANDUM                OPINION


      This is an attempted appeal from an order modifying the conditions of community
supervision. No appeal may be taken from such an order. See Davis v. State, 195
S.W.3d 708, 710 (Tex. Crim. App. 2006); and Christopher v. State, 7 S.W.3d 224, 225
(Tex.App.—Houston [1st Dist.] 1999, pet ref’d). Accordingly, we dismiss the appeal for
lack of jurisdiction.

                                       PER CURIAM

Panel consists of Justices Boyce, Christopher and Jamison.
Do Not Publish – Tex. R. App. P. 47.2(b).